Citation Nr: 0003626	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of a proper initial rating for bilateral 
hearing loss, currently evaluated as zero percent disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular 
condition, to include chest pain and residuals of a 
myocardial infarction.

4.  Entitlement to service connection for gouty arthritis of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1988.  His appeal on the tinnitus issue comes before 
the Board of Veterans' Appeals (Board) from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  His appeal on 
the other issues ensues from a March 1997 rating decision of 
the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has level I hearing acuity bilaterally.

3.  The veteran has not submitted competent medical evidence 
of a nexus between his tinnitus and his period of active 
service.

4.  The veteran has not submitted competent medical evidence 
that he currently suffers from a cardiovascular condition.

5.  The veteran has not submitted competent medical evidence 
of a nexus between his gouty arthritis of the feet and his 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Table 
VI, Diagnostic Code 6100 (1999).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for a cardiovascular condition, to include chest pain and 
residuals of a myocardial infarction, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991)

4.  The veteran's claim of entitlement to service connection 
for gouty arthritis of the feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hearing loss

The veteran has contended that he has had decreased hearing 
in both ears as the result of his military service.  He 
reports his hearing problems stem from his military work as a 
mechanic on Bradley Fighting Vehicles.  The Board 
acknowledges the veteran's contention; however, the 
preliminary question is whether he has submitted a well-
grounded claim, and if so, if the VA has adequately assisted 
him pursuant to 38 U.S.C.A. § 5107 (West 1991).  Considering 
the veteran's dissatisfaction with his initial noncompensable 
evaluation for bilateral hearing loss, the Board finds his 
claim well grounded.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Furthermore, the Board is satisfied that 
the RO has obtained all relevant evidence necessary for an 
equitable disposition of this appeal; thus, no further 
assistance to the veteran is necessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
rating for bilateral hearing loss, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1999), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g).  Therefore, the 
Board must evaluate the veteran's claim for an increased 
rating from June 10, 1999, under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.

The new regulations were not in effect when the March 1997 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim because he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical in this case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO service connected the veteran's left ear hearing loss 
in March 1997 and assigned a noncompensable evaluation under 
DC 6100.  The veteran's right ear hearing loss was service 
connected by a January 1999 Hearing Officer's decision and 
the previously assigned noncompensable evaluation was 
continued.

According to a VA audiogram report dated in March 1996, the 
veteran's speech recognition score was 96 percent in his 
right ear and 100 percent in his left ear.  His pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
55
LEFT
20
15
20
45
60

His average pure tone threshold in his right ear was 34 and 
the average in his left ear was 35.  The examiner reported 
that the veteran's decreased hearing in the right ear had 
onset 10 years prior to the examination.  The examiner did 
not indicate when any left ear hearing loss had onset.  The 
examiner further reported that "pure tone test results 
indicate hearing within normal limits from 250 to 2000 Hertz, 
dropping to a moderate sensorineural hearing loss at 3000 to 
8000 Hertz bilaterally."  The veteran's speech 
discrimination ability was excellent at comfortable listening 
levels bilaterally.  The examiner nevertheless thought that 
the veteran was a borderline candidate for amplification for 
the right ear.

Although the examiner in March 1996 recommended that the 
veteran undergo audiograms annually, those reports are not 
associated with the claims file.  However, based on the March 
1996 audiogram and the corresponding medical opinion, the 
Board concludes that the veteran has level I hearing acuity 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  In light of 
these numeric designations, noncompensable evaluations are 
warranted for the veteran's hearing loss bilaterally under 
38 C.F.R. § 4.85, Table VI.  Apparently the veteran's hearing 
has deteriorated somewhat since his period of active service, 
but his hearing loss is still noncompensable.  The Board 
recognizes the veteran's contention that he may need hearing 
aids, and this may be so, but based on the documented level 
of hearing acuity, the veteran's hearing deficit is not of 
such severity as to warrant a compensable evaluation under 
the applicable schedular standards.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue, as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b), 
but because there was no approximate balance of positive and 
negative evidence on record, reasonable doubt could not be 
resolved in the veteran's favor.

Tinnitus

The veteran has also claimed that part of his hearing problem 
involves tinnitus in both of his ears.  A veteran who submits 
a claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, he must 
produce medical or, in some instances, lay evidence of an in-
service incurrence or aggravation of a disease or injury.  
Finally, the veteran must offer medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran reported that he had occasional tinnitus in both 
ears during the March 1996 examination.  He had no dizziness 
and he said that the tinnitus affected his hearing and it was 
high-pitched in nature when present.  The examiner diagnosed 
tinnitus, but he did not offer a nexus opinion as to the 
veteran's tinnitus and his period of active service.

During the veteran's RO hearing in August 1998, he testified 
that he worked on Bradley Fighting Vehicles during his entire 
period of military service, and that this work was at the 
root of his tinnitus.  However, the Board must point out that 
the veteran, as a layperson, is not medically qualified to 
offer an opinion on a matter requiring a medical 
determination.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Thus, his assertions are insufficient to 
satisfy the nexus requirement, and no other evidence of 
record links his tinnitus to his period of active service.  
Because the nexus requirement for a well-grounded claim has 
not been met, the veteran's claim of entitlement to service 
connection for tinnitus must be denied.  

Cardiovascular Condition

The veteran has stated that he suffered a heart attack while 
he was on active duty.  The Board has inspected the veteran's 
service medical records, and a radiologic examination report 
of the veteran's chest dated in February 1988 reflects that 
the veteran's chest was "normal."  The clinical record also 
shows that an EKG was performed, but the report was undated 
and it did not elaborate as to the results of the test.  
Although there is no further evidence in the veteran's 
service medical records, VA regulations and practice dictate 
that assertions made by the veteran concerning an in-service 
disease are factual for the purposes of a well-grounded 
analysis.  In this case, the veteran has asserted that at the 
age of 31, while stationed at Ft. Knox, Kentucky, he was 
evaluated in the Emergency Room for nine hours for chest 
pain.  He states that he was diagnosed with a heart attack 
but was advised that he had a heart murmur.

The veteran also contends that he currently suffers from some 
type of cardiovascular condition, but he has not submitted 
either competent medical evidence that he currently suffers 
from a cardiovascular condition or evidence of a nexus 
between such a cardiovascular condition and his period of 
active service.  A VA examination report dated in March 1996 
reflects that the veteran denied cardiac symptoms, 
particularly pain or dyspnea.  An EKG was done which showed 
normal sinus rhythm and a rate of 77.  Inferior Q-waves were 
noted.  Chest X-ray showed no demonstrable acute pulmonary 
infiltrate or edema.  The cardiac silhouette was slightly 
prominent.  There was mild superior mediastinal widening.  
Heart sounds were regular without evidence of murmur during 
the examination.  However, the examiner scheduled an 
echocardiogram to evaluate whether the veteran had cardiac 
valve disease because of the veteran's reports of heart 
problems.

The echocardiogram report dated in March 1996 revealed normal 
LA and LV dimensions, concentric LV hypertrophy and normal 
LVEF of 69 percent and fractional shortening of 39 percent.  
There was no LV segmental wall motion abnormality, 
pericardial effusion, intracardiac mass, or mural thrombus.  
The aortic valve structure was normal and its motion appeared 
normal.  The mitral valve had mildly thickened leaflets and 
its motion appeared normal.  Doppler interrogation of the 
mitral valve revealed an E/A ratio of greater than one, 
indicating normal LV diastolic function.  The Tricuspid valve 
had normal structure and its motion appeared normal.  The 
Doppler and flow mapping failed to demonstrate aortic 
stenosis, insufficiency, or mitral and tricuspid 
regurgitation.  The IVC collapsed normally during 
inspiration.  In his summary, the examiner stated that "the 
echocardiogram demonstrate[d] normal cardiac function with no 
evidence of valvular disease."

In light of these findings, the Board must conclude that the 
veteran has not submitted competent medical evidence that he 
currently suffers from a cardiovascular condition.  Rather, 
the evidence specifically contradicts this assessment; 
specifically, the March 1996 echocardiogram showed that the 
veteran had normal cardiac function.  Although he contends 
that he suffers from a cardiovascular condition, the veteran 
is a layperson and his contentions by themselves do not 
constitute competent medical evidence of a current disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, his claim of entitlement to service connection for a 
cardiovascular condition, to include chest pain and residuals 
of a myocardial infarction, is not well grounded.

Gouty Arthritis of the Feet

The veteran also claimed during his RO hearing that he began 
to have gout during his period of active service.  He said 
his symptoms subsided when he drank large quantities of water 
and cranberry juice.  The veteran further reported that his 
gouty arthritis of the feet had kept him from some jobs, and 
that it was extremely painful when it flared up two or three 
times per month.

A November 1995 VA outpatient progress note shows that the 
veteran had gout in his right ankle, but it had subsided.  A 
VA outpatient progress note dated in January 1996 indicates 
that the veteran still had gout at that time and he was told 
to increase his fluid intake.

The March 1996 VA examination report reflects that the 
veteran took Indocin for symptoms of gout on a periodic 
basis.  The report does not make further mention of this 
condition.

A July 1996 VA outpatient progress note shows that the 
veteran had gout, especially with the hot weather.  The 
examiner told him to keep up with drinking fluids, not to 
allow himself to become dehydrated during the summer, and to 
avoid alcohol.

During the veteran's August 1998 RO hearing, he testified 
that he had suffered from gout ever since his military 
service, during which time he did not really seek formal 
medical treatment.  He said the gout manifested itself in a 
red color, and that it was very painful to him.  He further 
testified that it had begun to work itself into his knees.

Considering the above VA outpatient progress notes, the Board 
is satisfied that the veteran currently suffers from gout.  
However, the veteran has not submitted competent medical 
evidence of a nexus between his gout and his period of active 
service.  Although the VA outpatient progress notes reflect 
that he has gout, they do not indicate there is any 
relationship between his gout and his period of active 
service.  The veteran has reported that there is a link 
between his gout and his period of active service, but as a 
layperson, without proper medical training or expertise, his 
contentions by themselves do not constitute competent medical 
evidence of a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the claim for entitlement to 
service connection for gouty arthritis of the feet is not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of additional 
relevant evidence that could serve to make the claims well 
grounded.  As such, there is no additional duty on the part 
of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
him of the evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why the current 
attempts fail.


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a cardiovascular condition, to include 
chest pain and residuals of a myocardial infarction is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for gouty arthritis of the feet is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



